Cochran, J.,
delivered the opinion of this court.
The special jurisdiction in relation to mortgages in the city of Baltimore, conferred by the Act of 1833, chap. 181, is expressly limited to cases, where, in the mortgage, the mortgagor shall so declare his assent to the passing of a decree, in conformity with the provisions of that Act, as to authorise the court before a default, forthwith to decree a sale of the mortgaged *304premises. The supplemental Act of 1839, chap. 9, authorizes the passing of decrees for sales of mortgaged property, after the default of the mortgagor, only in cases where like decrees might have been passed before such default, under the provisions of the original Act.
(Decided June 3rd, 1862.)
As the decree in this case was passed by the court below in the exercise of the special authority conferred by the Acts mentioned, it cannot be affirmed unless the mortgage, on which it was granted, contains an assent thereto, on the part of the mortgagor, sufficient to have authorized the passing of a decree for a sale before his default. But the only clause appearing in the mortgage, from which any inference of assent, on the part of the mortgagor, can be drawn, instead of authorizing the passage of a decree for a sale, according to the provisions of the Act of 1833, entirely excludes the mortgage from their operation, by providing for obtaining the decree after default,- in terms which do not even imply a change of the ordinary mode of proceeding by bill. The clause thus expressed— “in case of default being made in the premises, that then it shall and may be lawful for the said William Wierman, his heirs, Sfc., to procure by a decree of any court of competent jurisdiction, a sale, to be made of the hereby mortgaged property”—does not enlarge, but simply ‘declares the subsistent right of the mortagee to prosecute his remedy, according to the usual course,- after the default of the mortgagor. According to our understanding, it is not sufficient to bring the mortgage within the special jurisdiction prescribed by the Act of 1833, nor the supplemental Act of 1839, and we shall therefore reverse the decree, with costs to the appellant, but without prejudice to the proper claim, or remedy, of the appellees, on the mortgage.

Decree reversed without prejudice.